Arrington, J.
. The appellant, Fred G-angloff, was indicted for burglary and larceny in the Circuit Court of Harrison County, Mississippi, tried and convicted of the crime of burglary, and sentenced to serve one year in the State penitentiary, from which judgment he appeals.
 The record reflects that the evidence in this ease was conflicting. We have held in innumerable cases that conflicts and contradictions were questions for the determination of the jury, and that under our system the jury were the sole judges of the weight of the evidence and the credibility of the witnesses. Hill v. State, 199 Miss. 254, 24 So. 2d 737.
 We have carefully examined the record in this case and do not find reversible error therein. It follows that the judgment of the circuit court is affirmed.
Affirmed.
McGehee, C. J., and Kyle, Ethridge and Gillespie, JJ., concur.